DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The substantially planar portion of claim 11 is understood to be the portion surrounding the concavity because applicant uses the term “remainder” of the bottom panel.  If the protrusions extend from the planar portion introduced in claim 11, they would not be at the bottom of concave portion and would not rest upon a surface.  Applicant’s invention has a planar portion on the bottom of the concave portion in addition to the planar portion of claim 11.  If applicant’s interpretation that the planar portion IS the portion at the bottom of the convex portion, then applicant’s amendment would not overcome the previous rejection.  Furthermore, applicant argues on page 8 (below the figure) that the floor of the base of Jansheski has no curvatures, which further leads to the claim interpretation that the planar portion is NOT the concave portion, but the planar part surrounding the concave portion. With this in mind, the planar portion of claim 14 and 16 lack antecedent basis because they are different from the planar portion of claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wise (US 6082995).
Regarding claim 1, Wise discloses a case for of holding a dental treatment device, comprising: 
a bottom panel having an inner surface and an outer surface, wherein the inner surface of the bottom panel defines a first concave portion that corresponds to a shape of a bottom of the dental treatment device, wherein the first concave portion forms a corresponding first convex portion of the outer surface of the bottom panel, wherein a remainder of the bottom panel is substantially planar; 
a top panel having an inner surface and an outer surface, wherein the inner surface of the top panel defines a second concave portion that corresponds to a shape of a top of the dental treatment device, wherein the second concave portion forms a corresponding second convex portion of the outer surface of the top panel; and 
a hinge that directly joins the bottom panel and the top panel to one another and allows the bottom panel and the top panel to pivot between an open position and a closed position; 
wherein the first concave portion and the second concave portion define an internal volume for storing the dental treatment device when the bottom panel and the top panel are in the closed position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Albert (US Re. 35034) in view of Adell (US 5063940).
Regarding claims 1, Albert discloses a case for/capable of holding a dental treatment device, comprising: 
A bottom panel having an inner surface and an outer surface, wherein the inner surface of the bottom panel defines a first volume portion that generally corresponds to a shape of a bottom of the dental treatment device (dentures), wherein a remainder of the bottom panel is substantially planar; 
a top panel having an inner surface and an outer surface, wherein the inner surface of the top panel defines a second volume portion that corresponds generally to a shape of a top of the dental treatment device; and 
a hinge 38 (at 36 in Fig. 6) that directly joins the bottom panel and the top panel to one another and allows the bottom panel and the top panel to pivot between an open position and a closed position, col. 4: 37-50. 
wherein the first volume portion and the second volume portion define an internal volume for storing the dental treatment device when the bottom panel and the top panel are in the closed position, col. 4: 45-50, fig. 6.
The shape of the first and second volumes of Albert are generic and do not closely resemble the shape of the dental device and are not concave on inner sides and convex on outer sides.  However, Adell is analogous art in regard to holders for dental devices. 
Adell teaches a compact enclosure that closely conforms to the shape of the dental device, mouthgard 10, col. 1: 30-35 holds, Fig. 3 and 8.  As seen, the outwardly concave cavities 34 , 38 and 44, are constructed in a unique way to receive the mouthguard, col. 1: 50-55.   The concavities have curved surfaces extending from a flat portion and a generally flat areas on the bottom, at 42, fig. 4.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of Albert to have outwardly concave volumes that closely conform to the shape of the dental device intended to be held in order to hold the device in a particular position and in order to provide a compact enclosure as per the teaching of Adell.

Claims 2-4, are rejected under 35 U.S.C. 103 as being unpatentable over Albert and Adell as applied to claim 1 above, and further in view of Wilson et al. (US 2016/0100924).
Regarding claims 2-4, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach the case latching device.  Albert discloses no particular means for holding the container in a closed position, fig. 6.  
Wilson is analogous art in regard to holders for dental devices.  Wilson teaches a closing means, lid release 15 having a first tab 16 extending upwardly from a bottom panel at 15 and a second tab 16 extending downwardly from a top panel at 15 wherein an upper surface of the first tab is substantially aligned with an upper surface of the second tab when the case is in the closed position, and wherein a lower surface of the first tab is substantially aligned with a lower surface of the second tab when the case is in the closed position, fig 2 and 3 [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Albert to include a known type lid release and closing means with locking tabs 16 as taught by Wilson in order to releasably hold the container closed, last few sentences of [0027] of Wilson. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Albert and Adell as applied to claim 1 above, and further in view of Mabra (US 7434684).
Regarding claims 2-5, the references applied above teach all of claim 1, as applied above.  the references applied above do not teach the case latching device.  Albert discloses no particular means for holding the container in a closed position, fig. 6.  
 Mabra teaches a container with a top portion and a bottom portion, each portion having concavities for creating a volume, fig. 1.  Mabra further teaches a latching assembly 28 wherein the bottom portion has an upwardly extending first tab at 40 and the top portion has a downwardly extending tab that has a first and second portions at 38 defining a slot therebetweeen, fig. 3.  An upper surface of the first tab is substantially aligned with an upper surface of the second tab when the case is in the closed position, and wherein a lower surface of the first tab is substantially aligned with a lower surface of the second tab when the case is in the closed position, fig. 2.  The first tab of Mabra is positioned within the slot when the case is in the closed position, fig. 1 and 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Albert to have closing tabs on the top and bottom in order to releasably hold the case in a closed position as per the teaching of Mabra.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Albert, Adell, and Mabra as applied to claim 5 above, and further in view of Andrews et al. (US 3511433).
Regarding claim 6, the references applied above teach all of claim 5, as applied above.  the references applied above do not teach wherein a first side and a second side of the first tab are oriented at an acute angle with respect to one another.  However, Andrews is analogous art to a case formed from a top 11 and a bottom 3.  The tray is closed via a tapered tab at 25 that is inserted into a slot between two corresponding tabs.  The tab is tapered (sides are at an acute angle with respect to one another, fig. 1) for the purpose of providing a friction fit, Col. 2: 50-65.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tab to have sides that are oriented at an acute angle with respect to one another in order for the tab to provide a frictionally secure closing means as per the teaching of Andrews.

Claim 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albert, Adell, and Mabra and Andrews as applied to claim 6 above, and further in view of Pourcho (US 6705333), and Jansheski (US 2008/0283422).
Regarding claim 7, the references applied above teach all of claim 6, as applied above.The dental case of Albert is meant to hold liquid and does not contain holes or protrusions.  However, cases for cleaning dentures that do have holes are known.  For example Pourcho teaches a case for cleaning dentures with a plurality of apertures 18 and 20, col. 3: 5-10, fig 2.  the purpose of the apertures are for allowing liquid to pass through, col. 1: 58-62.  
In addition Jansheski teaches a case for a dental appliance with apertures depending from a planar portion of the base, fig. 5, for allowing drainage and air circulation [0021], in addition to a plurality of feet 40 to hold the case off a surface, also to allow drainage, fig. 5 [0021].  The feet of Jansheski are placed at the perimeter of the flat bottom portion of the container, fig. 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Albert to include apertures in the top and bottom as taught by Pourcho and feet as taught by Jansheski in order to allow dentures to be cleaned and then drained as per the teaching of Pourcho and Jansheski.
Albert as modified above results in the protrusions, that are formed along the perimeter of the flat portion of the base, resembling an outline of the dental treatment device, since the perimeter of the flat portion of the base of Albert as modified by Adell is also the outline of the dental treatment device. Applicant could more specifically define the shapes of the protrusions, for example, they all appear to be elongated and curved, in order to overcome the rejection at hand.

Regarding claims 9, 10, at least one of the protrusion of Albert as modified above is positioned within the outline formed by the one or more protrusions, since the protrusions are formed at the perimeter of the base, refer to fig 5 of Jansheski.  Furthermore the openings of Albert as modified above extend completely through both the top and bottom panels in order to allow water or other cleaning solution to pass through the case, as applied above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Adell et al. (US 5063940), Pourcho (US 6705333), and Jansheski (US 2008/0283422).
Regarding claim 11, Albert discloses a case for/capable of holding a dental treatment device, comprising: 
A bottom panel having an inner surface and an outer surface, wherein the inner surface of the bottom panel defines a first volume portion that generally corresponds to a shape of a bottom of the dental treatment device (dentures), wherein a remainder of the bottom panel is substantially planar; 
a top panel having an inner surface and an outer surface, wherein the inner surface of the top panel defines a second volume portion that corresponds generally to a shape of a top of the dental treatment device; and 
a hinge 38 (at 36 in Fig. 6) that directly joins the bottom panel and the top panel to one another and allows the bottom panel and the top panel to pivot between an open position and a closed position, col. 4: 37-50. 
wherein the first volume portion and the second volume portion define an internal volume for storing the dental treatment device when the bottom panel and the top panel are in the closed position, col. 4: 45-50, fig. 6.
The shape of the first and second volumes of Albert are generic and do not closely resemble the shape of the dental device and are not concave on inner sides and convex on outer sides.  However, Adell is analogous art in regard to holders for dental devices.  Adell teaches a compact enclosure that closely conforms to the shape of the dental device, mouthgard 10, col. 1: 30-35 holds, Fig. 3 and 8.  As seen, the outwardly concave cavities 34 , 38 and 44, are constructed in a unique way to receive the mouthguard, col. 1: 50-55.   The concavities have curved surfaces extending from a flat portion and a generally flat areas on the bottom, at 42, fig. 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of Albert to have outwardly concave volumes that closely conform to the shape of the dental device intended to be held in order to hold the device in a particular position and in order to provide a compact enclosure as per the teaching of Adell.

Claims 12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albert, Adell, Pourcho and Jansheski as applied to claim 11 above, and further in view of Mabra (US 7434684).
Regarding claims 12, the references applied above teach all of claim 11, as applied above.  the references applied above do not teach the case latching device.  Albert discloses no particular means for holding the container in a closed position, fig. 6.  
 Mabra teaches a container with a top portion and a bottom portion, each portion having concavities for creating a volume, fig. 1.  Mabra further teaches a latching assembly 28 wherein the bottom portion has an upwardly extending first tab at 40 and the top portion has a downwardly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Albert to have closing tabs on the top and bottom in order to releasably hold the case in a closed position as per the teaching of Mabra.

Regarding claim 14, Albert as modified above teaches that the one or more protrusions extend from the substantially planar portion, see the rejection of claim 11, applied above: “In addition Jansheski teaches a case for a dental appliance with apertures depending from a planar portion of the base, fig. 5, for allowing drainage and air circulation [0021], in addition to a plurality of feet 40 to hold the case off a surface, also to allow drainage, fig. 5 [0021].  The feet of Jansheski are placed at the perimeter of the flat bottom portion of the container, fig. 5.”

Regarding claim 16, Albert as modified above teaches the one or more protrusions are configured to rest upon a surface upon which the case rests, such that a remainder of the outer surface of the bottom panel is spaced apart from the surface, see the rejection of claim 11: “In addition Jansheski teaches a case for a dental appliance with apertures for allowing drainage and air circulation [0021], in addition to a plurality of feet 40 to hold the case off a surface, also to allow drainage, fig. 5 [0021].  The feet of Jansheski are placed at the perimeter of the flat bottom portion of the container, fig. 5.”

Regarding claims 18, 19, and 20 at least one of the protrusion of Albert as modified above is positioned within the outline formed by the one or more protrusions, since the protrusions are formed at the perimeter of the base, refer to fig 5 of Jansheski.  Furthermore the openings of Albert as modified .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8, 15, 17, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8, 15, 21 and 22, previously applied prior art of Way et. al. (WO 2017/147604), teaches a cavity for holding a dental device having a curved tray and a handle, see Fig. 15B, Fig. 32B.  While individual aspects of the claimed invention are known in the prior art.  No references provide reasonable motivation to modify Albert modified by Adell, then further modify the shape of the container or the shape of the feet of Albert as modified by Adell and further modified by Jansheski.  
Regarding claim 17, there is no reason to modify Albert as modified above to further include protrusions with differing heights since the device has a uniform height.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18 March 2021 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799